— Appeal from an order of the Court of Claims, New York County (Peter J. McCabe, J.), entered January 12,1983, granting the defendant’s motion during trial to limit the issues to be tried to wrongful death and conscious pain and suffering, dismissed, without costs, on this court’s own motion. A ruling made during the course of trial is not separately appealable (Matter ofSkyliner Diner Corp. v Board of Assessors *691of County of Nassau, 45 AD2d 712; see, also, CPLR 5701). Were we not dismissing the appeal, we would affirm. Concur — Asch, J. P., Bloom, Fein and Lynch, JJ.